
	

114 S747 IS: American Innovation Act
U.S. Senate
2015-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 747
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2015
			Mr. Durbin introduced the following bill; which was read twice and referred to the Committee on the Budget
		
		A BILL
		To prioritize funding for  an expanded 
       and sustained national investment in basic science research.
	
	
		1.Short title
 This Act may be cited as the American Innovation Act.
		2.Cap adjustment
 (a)In generalSection 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)) is amended—
 (1)by redesignating subparagraph (D) as subparagraph (E); and (2)by inserting after subparagraph (C), the following:
					
						(D)Basic science research
 (i)National Science FoundationIf a bill or joint resolution making appropriations for a fiscal year is enacted that specifies amounts for the National Science Foundation, then the adjustments for that fiscal year shall be the amount of additional new budget authority provided in that Act for such programs for that fiscal year, but shall not exceed—
 (I)for fiscal year 2016, $397,000,000 in additional new budget authority; (II)for fiscal year 2017, $831,000,000 in additional new budget authority;
 (III)for fiscal year 2018, $1,275,000,000 in additional new budget authority; (IV)for fiscal year 2019, $1,765,000,000 in additional new budget authority;
 (V)for fiscal year 2020, $2,290,000,000 in additional new budget authority; and (VI)for fiscal year 2021, $2,867,000,000 in additional new budget authority.
 (ii)Department of Energy Office of ScienceIf a bill or joint resolution making appropriations for a fiscal year is enacted that specifies amounts for the Office of Science of the Department of Energy, then the adjustments for that fiscal year shall be the amount of additional new budget authority provided in that Act for such programs for that fiscal year, but shall not exceed—
 (I)for fiscal year 2016, $275,000,000 in additional new budget authority; (II)for fiscal year 2017, $566,000,000 in additional new budget authority;
 (III)for fiscal year 2018, $867,000,000 in additional new budget authority; (IV)for fiscal year 2019, $1,198,000,000 in additional new budget authority;
 (V)for fiscal year 2020, $1,555,000,000 in additional new budget authority; and (VI)for fiscal year 2021, $1,946,000,000 in additional new budget authority.
 (iii)Department of Defense science and technology programsIf a bill or joint resolution making appropriations for a fiscal year is enacted that specifies amounts for the Department of Defense science and technology programs, then the adjustments for that fiscal year shall be the amount of additional new budget authority provided in that Act for such programs for that fiscal year, but shall not exceed—
 (I)for fiscal year 2016, $636,000,000 in additional new budget authority; (II)for fiscal year 2017, $1,309,000,000 in additional new budget authority;
 (III)for fiscal year 2018, $2,007,000,000 in additional new budget authority; (IV)for fiscal year 2019, $2,773,000,000 in additional new budget authority;
 (V)for fiscal year 2020, $3,603,000,000 in additional new budget authority; and (VI)for fiscal year 2021, $4,512,000,000 in additional new budget authority.
 (iv)National Institute of Standards and Technology Scientific and Technical Research and ServicesIf a bill or joint resolution making appropriations for a fiscal year is enacted that specifies amounts for the Scientific and Technical Research and Services within the National Institute of Standards and Technology of the Department of Commerce, then the adjustments for that fiscal year shall be the amount of additional new budget authority provided in that Act for such programs for that fiscal year, but shall not exceed—
 (I)for fiscal year 2016, $31,000,000 in additional new budget authority; (II)for fiscal year 2017, $62,000,000 in additional new budget authority;
 (III)for fiscal year 2018, $96,000,000 in additional new budget authority; (IV)for fiscal year 2019, $132,000,000 in additional new budget authority;
 (V)for fiscal year 2020, $173,000,000 in additional new budget authority; and (VI)for fiscal year 2021, $216,000,000 in additional new budget authority.
 (v)National Aeronautics and Space Administration Science DirectorateIf a bill or joint resolution making appropriations for a fiscal year is enacted that specifies amounts for the Science Mission Directorate of the National Aeronautics and Space Administration, then the adjustments for that fiscal year shall be the amount of additional new budget authority provided in that Act for such program for that fiscal year, but shall not exceed—
 (I)for fiscal year 2016, $267,000,000 in additional new budget authority; (II)for fiscal year 2017, $559,000,000 in additional new budget authority;
 (III)for fiscal year 2018, $876,000,000 in additional new budget authority; (IV)for fiscal year 2019, $1,222,000,000 in additional new budget authority;
 (V)for fiscal year 2020, $1,598,000,000 in additional new budget authority; and (VI)for fiscal year 2021, $2,006,000,000 in additional new budget authority.
 (vi)DefinitionsAs used in this subparagraph: (I)Additional new budget authorityThe term additional new budget authority means—
 (aa)with respect to the National Science Foundation, the amount provided for a fiscal year, in excess of the amount provided in fiscal year 2015, in an appropriation Act and specified to support the National Science Foundation;
 (bb)with respect to the Department of Energy Office of Science, the amount provided for a fiscal year, in excess of the amount provided in fiscal year 2015, in an appropriation Act and specified to support the Department of Energy Office of Science;
 (cc)with respect to the Department of Defense Science and Technology Programs, the amount provided for a fiscal year, in excess of the amount provided in fiscal year 2015, in an appropriation Act and specified to support the Department of Defense Science and Technology Programs;
 (dd)with respect to the National Institute of Standards and Technology Scientific and Technical Research Services, the amount provided for a fiscal year, in excess of the amount provided in fiscal year 2015, in an appropriation Act and specified to support the National Institute of Standards and Technology Scientific and Technical Research Services; and
 (ee)with respect to the National Aeronautics and Space Administration Science Directorate, the amount provided for a fiscal year, in excess of the amount provided in fiscal year 2015, in an appropriation Act and specified to support the National Aeronautics and Space Administration Science Directorate.
 (II)National Science FoundationThe term National Science Foundation means the appropriations accounts that support the various institutes, offices, and centers that make up the National Science Foundation.
 (III)Department of Energy Office of ScienceThe term Department of Energy Office of Science means the appropriations accounts that support the various institutes, offices, and centers that make up the Department of Energy Office of Science.
 (IV)Department of Defense Science and Technology programsThe term Department of Defense Science and Technology programs means the appropriations accounts that support the various institutes, offices, and centers that make up the Department of Defense Science and Technology programs.
 (V)National Institute of Standards and Technology Scientific and Technical Research and ServicesThe term National Institute of Standards and Technology Scientific and Technical Research and Services means the appropriations accounts that support the various institutes, offices, and centers that make up the National Institute of Standards and Technology Scientific and Technical Research and Services.
 (VI)National Aeronautics and Space Administration Science DirectorateThe term National Aeronautics and Space Administration Science Directorate means the appropriations accounts that support the various institutes, offices, and centers that make up the National Aeronautics and Space Administration Science Directorate..
 (b)FundingThere are hereby authorized to be appropriated— (1)for the National Science Foundation, the amounts provided for under clause (i) of such section 251(b)(2)(D) in each of fiscal years 2016 through 2021, and such sums as may be necessary for each subsequent fiscal year;
 (2)for the Department of Energy Office of Sciences, the amounts provided for under clause (ii) of such section 251(b)(2)(D) in each of fiscal years 2016 through 2021, and such sums as may be necessary for each subsequent fiscal year;
 (3)for the Department of Defense Science and Technology programs, the amounts provided for under clause (iii) of such section 251(b)(2)(D) in each of fiscal years 2016 through 2021, and such sums as may be necessary for each subsequent fiscal year;
 (4)for the National Institute of Standards and Technology Scientific and Technical Research and Services, the amounts provided for under clause (iv) of such section 251(b)(2)(D) in each of fiscal years 2016 through 2021, and such sums as may be necessary for each subsequent fiscal year; and
 (5)for the National Aeronautics and Space Administration Science Directorate, the amounts provided for under clause (iv) of such section 251(b)(2)(D) in each of fiscal years 2016 through 2021, and such sums as may be necessary for each subsequent fiscal year.
 (c)Minimum Continued Funding RequirementAmounts appropriated for each of the programs and agencies described in section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985 (as added by subsection (a)) for each of fiscal years 2016 through 2021, and each subsequent fiscal year, shall not be less than the amounts appropriated for such programs and agencies for fiscal year 2015.
			(d)Exemption of certain appropriations from sequestration
				(1)In
 generalSection 255(g)(1)(A) of the Balanced Budget and Emergency Deficit Control Act (2 U.S.C. 905(g)(1)(A)) is amended by inserting after Advances to the Unemployment Trust Fund and Other Funds (16–0327–0–1–600). the following:
					
 Appropriations under the American Innovation Act.. (2)ApplicabilityThe amendment made by this section shall apply to any sequestration order issued under the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) on or after the date of enactment of this Act.
				
